Citation Nr: 1326585	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which determined that new and material evidence had not been received to reopen service connection for PTSD.  During the course of the appeal, the physical claims file was permanently transferred to the RO in Atlanta, Georgia which now has jurisdiction over the claim on appeal.

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of dysthymic disorder, PTSD, depression, anxiety, and major depressive disorder.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue on appeal as service connection for an acquired psychiatric disability, to include PTSD, which includes all psychiatric diagnoses of record.  

Before reaching the merits of this claim, the Board must first rule on the matter of the reopening of the claim.  Therefore, the Board must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  The Board has therefore listed the issue, of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include PTSD, on the title page accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  Service connection claim for PTSD was denied in August 2006 and April 2008 rating decisions; and the Veteran was notified of these actions and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of either decision.

3.  The evidence received since the April 2008 rating decision, regarding service connection for an acquired psychiatric disability, to include PTSD, is new and material. 


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

2.  New and material evidence has been received since the April 2008 rating decision to reopen service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2008 rating decision, the RO denied service connection, in pertinent part, for PTSD.  The RO stated that, although the Veteran has been diagnosed with PTSD after discharge from active duty, there is no objective evidence of record showing a confirmed in-service stressor.  The Veteran was notified of the April 2008 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  

The Board acknowledges the Veteran's submission of a January 2009 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, to reopen the claim on appeal; however, his VA Form 21-526 cannot be reasonably construed as disagreement with the April 2008 rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201.  As a result, the Board finds that the rating decision became final for this claim on appeal.  No new and material evidence was received within one year of the 2008 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the April 2008 rating decision, pertaining to the claim on appeal, does not include relevant official service department records, and, as noted, there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.  

All of the evidence received since the April 2008 rating decision was not previously submitted to VA.  Specifically, the RO scheduled the Veteran for a VA examination for PTSD in April 2011.  Following the clinical evaluation, it was concluded the Veteran does not meet the criteria for PTSD and no diagnosis under Axis I was listed.  The examiner also reported being "unable to determine whether the [V]eteran meets the criteria for another mental disorder(s) because there were a number of instances during the interview where the [V]eteran's statements were inconsistent with treatment records."  Such evidence is pertinent to the issue of whether the Veteran's psychiatric diagnoses, other than PTSD, as documented in VA outpatient and private treatment records in the claims file, are potentially related to service.

As a result, the Board finds that the newly received evidence, specifically the April 2011 VA examination report for PTSD, is new and material.  Having submitted new and material evidence, the service connection claim for an acquired psychiatric disability, to include PTSD is reopened; and to that extent only, the appeal is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Given the fully favorable decision discussed above for the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include PTSD, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  


ORDER

New and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include PTSD, and to that extent only, the appeal is granted.  


REMAND

The April 2011 VA medical opinion is inadequate to render a decision for the service connection claim for an acquired psychiatric disability, to include PTSD.  The examiner did not provide an opinion as to whether the Veteran's psychiatric diagnoses, other than PTSD, as documented in VA outpatient and private treatment records in the claims file, are related to service.  In a December 2011 Informal Hearing Presentation, the Veteran's representative also asserted the April 2011 VA examiner failed to take into consideration the Veteran's psychiatric outpatient treatment, to include prescription drugs.  

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced); see also Stefl v. Nicholson, 21 Vet. App 120 (2007); see Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  

As a result, the Board finds that an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  The RO/AMC should arrange for the Veteran's claims file to be reviewed by the physician who conducted the April 2011 VA examination for PTSD and prepared the medical opinion (or a suitable substitute if that physician is unavailable) for the purpose of preparing an addendum opinion.

Accordingly, the case is REMANDED for the following actions:
	
1.  Attempt to obtain and associate with the record all outstanding VA outpatient treatment records, to include from April 2011 to the present.  All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Next, furnish the Veteran's entire claims file to the physician who conducted the April 2011 VA examination for PTSD and prepared the medical opinion (or a suitable substitute if that physician is unavailable).  The physician must review all pertinent evidence of record and prepare an addendum opinion to as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's diagnosed acquired psychiatric disabilities, to include dysthymic disorder, depression, anxiety, and major depressive disorder, began during service or is otherwise linked to service.

A rationale should be given for all opinions and conclusions expressed, should take into consideration the Veteran's psychiatric treatment which includes prescription drugs, and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3.  Thereafter, the issue of service connection for an acquired psychiatric disability, to include PTSD, should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


